IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL,            :   No. 1522 Disciplinary Docket No. 3
                   Petitioner              :
                                           :
                 v.                        :   No. 119 DB 2009
                                           :
ROBERT J. POWELL,                          :   Attorney Registration No. 58363
                        Respondent         :   (Luzerne County)


                                      ORDER


PER CURIAM:


      AND NOW, this 23rd day of January, 2015, there having been filed with this Court

by Robert J. Powell his verified Statement of Resignation dated January 7, 2015, stating

that he desires to resign from the Bar of the Commonwealth of Pennsylvania in

accordance with the provisions of Rule 215, Pa.R.D.E., it is

      ORDERED that the resignation of Robert J. Powell is accepted; he is disbarred

on consent from the Bar of the Commonwealth of Pennsylvania, retroactive to August

31, 2009; and he shall comply with the provisions of Rule 217, Pa.R.D.E. Respondent

shall pay costs, if any, to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.